Title: From Thomas Jefferson to Henry Dearborn, 22 June 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to the Secretary at War.
                            June 22. 07.
                        
                        I suggest to you the following, as some of the ideas which might be expressed by Genl. Wilkinson in answering
                            Govr. Salcedo’s letter. The introductory and concluding sentiments will best flow from the General’s own feelings of the
                            personal standing between himself & Govr. Salcedo.
                        ‘On the transfer of Louisiana by France to the US. according to it’s boundaries when possessed by France, the
                            government of the US. considered itself entitled as far West as the Rio Norte: But understanding soon after that Spain on
                            the contrary claimed Eastwardly to the river Sabine, it has carefully abstained from doing any act in the intermediate
                            country, which might disturb the existing state of things until these opposing claims should be explained and accomodated
                            amicably. but that the Red river and all it’s waters belonged to France, that she made several settlements on that river,
                            and held them as a part of Louisiana until she delivered that country to Spain, & that Spain on the contrary had never
                            made a single settlement on the river, are circumstances so well known, & so susceptible of proof, that it was not
                            supposed that Spain would seriously contest the facts, or the right established by them. hence our government took
                            measures for exploring that river, as it did that of the Missouri, by sending mr Freeman to proceed from the mouth
                            upwards, & Lieutenant Pike from the source downwards, merely to acquire it’s geography, and so far enlarge the
                            boundaries of science. for the day must be very distant when it will be either the interest or the wish of the US. to
                            extend settlements into the interior of that country. Lt. Pike’s orders were accordingly strictly confined to the waters
                            of the Red river, & from his known observance of orders, I am persuaded that it must have been, as he himself declares,
                            by missing his way, that he got on the waters of the Rio Norte, instead of those of the Red river.   that Your Excellency
                            should excuse this involuntary error, & indeed misfortune, was expected from the liberality of your character, & the
                            kindnesses you have shewn him are an honorable example of those offices of good neighborhood on your part, which it will
                            be so agreeable to us to cultivate. accept my thanks for them, & be assured they shall on all occasions, meet a like
                            return. to the same liberal sentiments Lt. Pike must appeal for the restoration of his papers. you must have seen in them
                            no trace of unfriendly views towards your nation, no symptoms of any other design than of extending geographical knolege:
                            and it is not in the 19th. century, nor through the agency of Your Excellency that science expects to encounter obstacles.
                            the field of knolege is the common property of all mankind, and any discoveries we can make in it, will be for the benefit
                            of your’s and of every other nation as well as our own’.
                    